WALLACE, JUDGE:
The above-styled claims arose out of the same factual situation, and, upon motion of the respondent, the Court consolidated them for hearing.
Both claimants were employed by the respondent — Rabert Lee Fulks, Jr., as graphic arts supervisor, and Ernest E. Lowe as a graphic artist. Certain photographic equipment belonging to the claimants was stolen from respondent’s darkroom located in Room 015 in the basement of “B” Building in the Capitol complex. The theft was discovered on May 29, 1981. To enter the darkroom, it was necessary to proceed through two locked doors. There was no forced entry. Mr. Fulks, in his testimony, surmised that someone had left the doors unlocked.
Among the items stolen, Mr. Fulks lost a Myamia 645 camera, a light meter, and thermometer, all valued at $1,184.95. His insurance covered $500.00 of this loss. Mr. Lowe lost a *57Series 900 Polaroid camera valued at $195.000, but had no insurance.
Claimant Fulks did the photographic work for the respondent and its newspaper, State Ed. The respondent did not furnish a camera for this purpose, and Mr. Fulks’ supervisor, Elnora Pepper, the Director of the Office of Public Information and Publications, requested that he keep his camera “on hand” and use it in the respondent’s work.
Claimant Lowe had entrusted his camera to the editor who wanted to use it to see if that type of camera would be helpful in meeting deadlines and saving time and expense.
Both claimants herein had furnished their cameras and other items to be used in respondent’s work pursuant to requests from their superiors. The items were stolen due to no fault of the claimants. Accordingly, the Court makes an award to claimant Fulks in the amount of $684.95, and to claimant Lowe in the amount of $195.00.
Award of $684.95 to Rabert Lee Fulks, Jr.
Award of $195.00 to Ernest E. Lowe.